Citation Nr: 1604456	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-02 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel
INTRODUCTION

The Veteran had active service in the U.S Navy from November 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veteran Affairs (VA) which, in pertinent part, denied service connection for right and left ear hearing loss and tinnitus.  In October 2015, the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1. Left ear hearing loss was identified at entrance into service.

2. At separation from service, the Veteran's left ear hearing loss had increased in severity, and there is no evidence showing that the increase in left ear hearing loss disability was due to natural progress. 

3. The Veteran currently has hearing loss in both ears that meets the criteria for a disability for VA compensation purposes.

4. Resolving reasonable doubt in the Veteran's favor, his right ear hearing loss is related to his period of active service.

5. Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to his period of active service.

	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1. The Veteran's left ear hearing loss was permanently aggravated by active service. 38 U.S.C.A. §§ 1131, 1132, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.385 (2015). 

2. The Veteran's right ear hearing loss was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 

3. The Veteran's tinnitus was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist him in the development of his claims. 

II. Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Generally, veterans are presumed to have entered service in sound condition as to their health.  38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

The Veteran contends his current bilateral hearing loss and tinnitus are related to excessive noise exposure in service.  He contends that as a machinist mate in the Navy, he was exposed to unprotected generators in the machine room.  He reports he was issued hearing protection in service, but that he did not always wear it.

A review of the record shows that VA has essentially conceded his exposure to noise in service.  Also, the Veteran is competent to report exposure to noise. 

Regarding existence of current disability, review of audiometric testing conducted at the time of the Veteran's entrance into service, at separation from service, and more recently at the time of the June 2009 VA audiological evaluation, reveals that the Veteran has left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

With regard to his right ear, an October 2015 private audiological evaluation shows that the audiologist confirmed that speech testing was performed on the Veteran using the Maryland CNC word list, and revealed speech recognition scores of 90 percent in the right and left ears.  Thus, the Veteran also has right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

With regard to tinnitus, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of current disabilities of bilateral hearing loss and tinnitus. 

With regard to the left ear hearing loss, service treatment records (STRs) show that on his entrance examination in November 1976, the Veteran had left ear hearing loss disability that increased in severity, as shown on monitoring audiograms in October 1978 and January 1979, and at separation from service in October 1979.  Thus, the presumption of soundness as to the Veteran's left ear hearing does not attach, an increase in left ear hearing loss during service is established, and there is no evidence of record showing that the increase in left ear hearing loss was due to natural progress.  A preexisting disease will be considered to have been aggravated where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306.  Accordingly, service connection for left ear hearing loss is granted, based on aggravation during active service.

With regard to right ear hearing loss, the Board notes that there are competent medical opinions both for and against a link between hearing loss and noise exposure in service, and between tinnitus and noise exposure in service.  In that regard, the VA examiner in June 2009 conceded that the Veteran was exposed to excessive noise in service, but opined that it was less likely as not that the Veteran's current hearing loss and tinnitus were a result of that noise exposure in service.  However, in letters dated in February 2013 and June 2015, a private physician, Dr. Skinner, opined that the Veteran's hearing loss and tinnitus were related to his long term exposure to high noise levels while working as a machinist mate in the axillary machinery room while aboard the USS Downes FF-1070.  As these opinions include supporting rationale, the Board finds minimal to no bases for favoring one opinion over the other.

When all of the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  After reviewing the entire record, the Board finds that the evidence is in equipoise on the question of whether the Veteran has right ear hearing loss and tinnitus that are attributable to service.  Under such circumstances, the Veteran is given the benefit of the doubt, and the Board finds that as a result of noise exposure in service, the Veteran developed right ear hearing loss and tinnitus.  Accordingly, entitlement to service connection for right ear hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


